Sales Report:Supplement No. 65 dated Oct 23, 2009 to Prospectus dated Jul 13, 2009 File pursuant to Rule 424(b)(3) Registration Statement No. 333-147019 Prosper Marketplace, Inc. Borrower Payment Dependent Notes This Sales Report supplements the prospectus dated Jul 13, 2009 and provides information about each series of Borrower Payment Dependent Notes (the "Notes") that we have recently sold. You should read this Sales Report supplement together with the prospectus dated Jul 13, 2009 to understand the terms and conditions of the Notes and how they are offered, as well as the risks of investing in Notes. We have sold the following series of Notes: Borrower Payment Dependent Notes Series 426381 This series of Notes was issued and sold upon the funding of the borrower loan #39062, which corresponds to this series of Notes. The following information pertains to the borrower loan. Amount: $9,000.00 Prosper Rating: AA Auction Duration: 14 days Term: 36 months Estimated loss: 1.5% Auction start date: Sep-30-2009 Auction end date: Oct-14-2009 Starting lender yield: 22.00% Starting borrower rate/APR: 23.00% / 23.37% Starting monthly payment: $348.39 Final lender yield: 10.00% Final borrower rate/APR: 11.00% / 11.35% Final monthly payment: $294.65 Auction yield range: 3.27% - 22.00% Estimated loss impact: 1.51% Lender servicing fee: 1.00% Estimated return: 8.49% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 6 First credit line: Nov-1997 Debt/Income ratio: 10% Credit score: 840-860 (Sep-2009) Current / open credit lines: 3 / 3 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 6 Length of status: 32y 8m Amount delinquent: $0 Revolving credit balance: $0 Occupation: Engineer - Mechanic Public records last 12m / 10y: 0/ 1 Bankcard utilization: 0% Stated income: $50,000-$74,999 Delinquencies in last 7y: 0 Homeownership: Yes Inquiries last 6m: 2 Screen name: brilliant-dinero5 Borrower's state: NewJersey Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description 'Helping My Sister" Purpose of loan:This loan will be used to? help my Sister.? We all need help at one time in our lives and She is in need at this time. I am updating information on a loan request I had applied for previously, but was not fully funded.? I was asked why I had (1) one negative report on my credit bureau report.? I had not checked my credit report in two years and did not have a answer.? I do now.? Capital-One and I had a battle over money I did not owe.? They won and I lost.? I did pay the $850.00 and they reported it to the credit bureaus.? I did not realize they did this.? I thought it was only for a bankruptcy.? I really do not want to take the money out of my 401k unless there is no other alternative.Thank you for considering this loan.My financial situation:I am a good candidate for this loan because?I am creditworthy with stability of the same job, house and married to my Wife for over 30 years.Have even lived in the same state all my life with the exception of my time with the Army. Information in the Description is not verified. Friends And Family Winning Bids This member has no winning bids from friends and family. Questions & Answers Q: You personally will pay this loan back on time, regardless of your sister's future financial situation. This loan is YOUR loan, your responsibility entirely, and you will repay Prosper investors without fail. Reply in public you got my $1000. - sharp-credit A: This loan is mine. My Sister is not even aware that I am going to loan Her the money. The monthly payment will be deducted from my checking account. Yes I will repay Prosper investors without fail. I hope to be able to help others when our state is part of the lending process. (Oct-08-2009) 1 question & answer Information in Questions and Answers is not verified Winning Bids Bidder Amount Bid Amount Winning Bid Date (PT) Syzygy $25.00 $25.00 9/30/2009 4:09:45 PM ok $25.00 $25.00 9/30/2009 4:08:52 PM CULPEPPERGROUP $25.00 $25.00 9/30/2009 4:16:41 PM Guiren $50.00 $50.00 9/30/2009 4:24:40 PM MidnightBank $25.00 $25.00 9/30/2009 7:39:36 PM eureka117 $25.00 $25.00 10/1/2009 6:05:35 AM totoro $25.00 $25.00 10/1/2009 7:24:27 AM BankOfShaun $25.00 $25.00 10/1/2009 11:10:26 AM robot777 $25.00 $25.00 10/1/2009 4:40:31 PM Barky52 $25.00 $25.00 10/3/2009 6:05:47 AM puyanera $25.00 $25.00 10/5/2009 5:45:54 AM Halos2002 $40.78 $40.78 10/5/2009 3:30:44 PM YoungTaxMan $50.00 $50.00 10/5/2009 3:35:01 PM building_community $25.00 $25.00 10/5/2009 5:36:11 PM phaded $25.00 $25.00 10/5/2009 4:54:41 PM NJournalist $25.00 $25.00 10/5/2009 5:00:18 PM FjLenders $46.08 $46.08 10/5/2009 5:35:04 PM BoughtTheFarm $25.00 $25.00 10/5/2009 9:24:26 PM fantastic-cash $25.00 $25.00 10/6/2009 10:16:08 AM RadCad1 $28.55 $28.55 10/6/2009 5:26:25 PM irishcocacola $25.00 $25.00 10/7/2009 9:27:24 AM fiscal65 $25.00 $25.00 10/7/2009 9:27:28 AM minista $25.00 $25.00 10/7/2009 9:56:04 AM twjh $50.00 $50.00 10/7/2009 3:16:12 PM junes08 $50.00 $50.00 10/7/2009 1:43:56 PM buphigam $25.00 $25.00 10/7/2009 4:11:31 PM feedpaulyfaster $25.00 $25.00 10/7/2009 4:06:51 PM buffalobills $25.00 $25.00 10/7/2009 7:12:15 PM WhiteGiant $25.00 $25.00 10/8/2009 6:42:08 AM SpectrumCapital $25.00 $25.00 10/8/2009 6:51:06 AM peb44 $39.25 $39.25 10/8/2009 6:40:24 AM hydrolucid $25.00 $25.00 10/8/2009 9:31:34 AM MAKEITAUTOMATIC $25.00 $25.00 10/8/2009 12:05:59 PM RSV $25.00 $25.00 10/8/2009 5:18:36 PM justalender $50.00 $50.00 10/8/2009 5:16:09 PM LesPaul1 $25.00 $25.00 10/8/2009 5:18:32 PM Anacomical $25.00 $25.00 10/8/2009 7:54:57 PM ivar $25.00 $25.00 10/8/2009 7:25:25 PM vinayski $25.00 $25.00 10/8/2009 8:11:14 PM KHU2-B $25.00 $25.00 10/9/2009 6:38:43 AM theaterguy $25.00 $25.00 10/9/2009 10:09:37 AM power-cell $80.00 $80.00 10/9/2009 1:37:43 PM momentous-coin $50.00 $50.00 10/10/2009 12:18:33 AM REITRUST $256.00 $256.00 10/11/2009 7:35:37 PM Mahogany_Group $50.00 $50.00 10/12/2009 8:31:25 AM micah7345 $50.00 $50.00 10/11/2009 7:10:34 PM wealth-safehouse9 $25.00 $25.00 10/11/2009 7:17:47 PM tomjac2000 $25.00 $25.00 10/11/2009 7:52:10 PM orgy63 $50.00 $50.00 10/12/2009 7:51:36 AM LEBO $25.00 $25.00 10/12/2009 12:23:44 PM axelducheck $25.00 $25.00 10/12/2009 4:08:58 PM lender124 $25.00 $25.00 10/12/2009 4:21:20 PM chapman18 $25.00 $25.00 10/12/2009 4:24:57 PM JerryB96 $25.00 $25.00 10/12/2009 8:19:51 PM flshdaskll $30.13 $30.13 10/13/2009 4:26:52 AM Zipcut $160.00 $160.00 10/12/2009 10:12:16 PM CaptainKirk $50.00 $50.00 10/13/2009 6:14:58 AM versatilenyguy $100.00 $100.00 10/13/2009 4:58:11 AM welovebutterflies $50.00 $50.00 10/13/2009 9:08:31 AM PhalanxBulldog $25.00 $25.00 10/13/2009 9:01:22 AM JTHarris $100.00 $100.00 10/13/2009 9:39:04 AM LandE2BG $50.00 $50.00 10/13/2009 10:39:22 AM vikings23 $25.00 $25.00 10/13/2009 2:03:43 PM bigmoyo $25.00 $25.00 10/13/2009 2:05:45 PM socal-lender $25.00 $25.00 10/13/2009 4:07:46 PM icon7 $25.00 $25.00 10/13/2009 6:24:28 PM Cherrypicker $50.00 $50.00 10/13/2009 5:33:45 PM drkosh $50.00 $50.00 10/13/2009 5:22:16 PM yogi1975 $25.00 $25.00 10/13/2009 6:42:09 PM Astyanax $25.00 $25.00 10/13/2009 6:54:07 PM Hogan55 $61.32 $61.32 10/13/2009 6:13:29 PM YummiBear $25.00 $25.00 10/13/2009 7:34:07 PM helpful-dough $50.00 $50.00 10/13/2009 8:46:38 PM vigilance-searcher $125.00 $125.00 10/13/2009 9:09:03 PM hope-lionheart1 $50.00 $50.00 10/13/2009 10:55:41 PM rawsushi $50.00 $50.00 10/14/2009 1:51:00 AM Chosen-one $37.18 $37.18 10/14/2009 1:53:58 AM Redleg6 $25.00 $25.00 10/14/2009 6:44:03 AM gain-nucleus $50.00 $50.00 10/14/2009 7:17:16 AM Lender50 $25.00 $25.00 10/14/2009 7:54:32 AM sunny1985 $25.00 $25.00 10/14/2009 8:24:53 AM bronzebomber $26.49 $26.49 10/14/2009 9:18:50 AM timothyb $25.00 $25.00 10/14/2009 10:07:59 AM SS123 $25.00 $25.00 10/14/2009 9:52:09 AM Digs $25.00 $25.00 10/14/2009 9:33:22 AM Cory79 $28.04 $28.04 10/14/2009 9:44:05 AM kf88 $25.00 $25.00 10/14/2009 10:40:51 AM TP $25.00 $25.00 10/14/2009 10:35:46 AM catalystcf $25.00 $25.00 10/14/2009 11:38:50 AM db2070 $50.00 $50.00 10/14/2009 11:53:24 AM Mikale360 $25.00 $25.00 10/14/2009 11:53:58 AM organic-platinum $25.00 $25.00 10/14/2009 12:53:17 PM the-repayment-treaty $80.00 $80.00 10/14/2009 1:09:09 PM jer74 $157.41 $157.41 10/14/2009 12:50:09 PM hondo44 $41.08 $41.08 10/14/2009 2:06:11 PM TopHat64 $25.00 $25.00 10/14/2009 12:45:08 PM us957165 $25.00 $25.00 10/14/2009 1:40:22 PM generous-deal6 $50.00 $50.00 10/14/2009 1:40:34 PM icon7 $25.00 $25.00 10/14/2009 3:01:40 PM tender-ore $25.00 $25.00 10/14/2009 2:52:39 PM LAKETIME $25.00 $25.00 10/14/2009 3:01:32 PM mark1017-31 $33.68 $33.68 10/14/2009 3:05:21 PM thegreatone $100.00 $100.00 10/14/2009 3:47:03 PM taijidaoist $50.00 $50.00 10/14/2009 3:13:25 PM biffmush $250.00 $250.00 10/14/2009 4:04:42 PM privatebankerva $25.00 $25.00 10/14/2009 3:29:22 PM careful-wealth $25.00 $25.00 10/14/2009 3:46:49 PM the-auction-lotus $25.00 $25.00 9/30/2009 4:08:55 PM income-fortress $46.83 $46.83 9/30/2009 4:25:23 PM blot44 $50.00 $50.00 9/30/2009 6:39:00 PM JoeXB $25.00 $25.00 10/1/2009 8:08:42 AM diazepam $25.00 $25.00 10/1/2009 9:05:50 PM CallMeBen $25.00 $25.00 10/2/2009 2:47:29 AM MonkeyPet $25.00 $25.00 10/3/2009 12:04:52 PM greeninspirit $25.00 $25.00 10/4/2009 6:16:48 PM rce1964 $25.00 $25.00 10/4/2009 11:19:44 PM Cheburashka $50.00 $50.00 10/4/2009 11:24:35 PM PalmTreeIsland $50.00 $50.00 10/5/2009 4:55:09 PM briggsy4 $25.00 $25.00 10/5/2009 4:59:44 PM MissionMicroFinance $25.00 $25.00 10/5/2009 5:04:24 PM Credit2Prosper $50.00 $50.00 10/6/2009 6:01:40 AM GrayStudio $50.00 $50.00 10/6/2009 2:12:12 PM loanman2007 $100.00 $100.00 10/7/2009 10:50:20 AM mcabery $200.00 $200.00 10/7/2009 1:41:22 PM worth-matador $25.00 $25.00 10/7/2009 6:44:40 PM rinyt $30.00 $30.00 10/7/2009 5:05:44 PM wwwUniversal $25.00 $25.00 10/8/2009 6:51:05 AM blue-relay $25.00 $25.00 10/8/2009 11:19:05 AM Ven58 $25.00 $25.00 10/8/2009 1:15:08 PM iruz $40.00 $40.00 10/8/2009 5:18:19 PM outofoffice $75.00 $75.00 10/8/2009 7:41:48 PM Palmetto $29.10 $29.10 10/9/2009 6:39:33 AM drewdog365 $25.00 $25.00 10/8/2009 8:24:42 PM buphigam $25.00 $25.00 10/9/2009 3:53:09 PM Lipari $25.00 $25.00 10/9/2009 4:58:38 PM sympathetic-greenback5 $25.00 $25.00 10/9/2009 6:22:13 PM g314 $30.00 $30.00 10/9/2009 11:40:44 PM FallonCredit $30.00 $30.00 10/9/2009 5:30:58 PM the_prince $100.00 $100.00 10/10/2009 9:55:12 AM JCMC $50.00 $50.00 10/10/2009 4:54:05 AM JCMC $25.00 $25.00 10/10/2009 8:16:44 PM buckeyeatheart $25.00 $25.00 10/11/2009 9:19:16 AM senior1 $25.00 $25.00 10/10/2009 6:53:01 PM 850 $200.00 $200.00 10/11/2009 10:47:47 PM bkb7484 $25.00 $25.00 10/10/2009 10:18:25 PM TBCapitol $90.28 $90.28 10/11/2009 11:06:55 AM impartial-diversification $1,000.00 $709.99 10/12/2009 7:59:09 AM dma1206 $25.00 $25.00 10/12/2009 9:48:55 AM Havnfun $25.00 $25.00 10/12/2009 1:41:31 PM ltlsprite3 $100.00 $100.00 10/12/2009 4:16:46 PM Prezotus $25.00 $25.00 10/12/2009 8:49:13 PM flwah $25.00 $25.00 10/13/2009 12:29:54 AM reflective-rupee $25.00 $25.00 10/13/2009 1:07:20 AM danno $50.00 $50.00 10/13/2009 8:53:24 AM sharp-credit $400.00 $400.00 10/13/2009 2:32:17 PM Jwalker11 $38.88 $38.88 10/13/2009 11:35:50 AM Feyenoord $25.00 $25.00 10/13/2009 3:28:48 PM mclean_loaner $50.00 $50.00 10/13/2009 4:50:56 PM fangpilot $25.00 $25.00 10/13/2009 4:27:36 PM Floridagirl $29.34 $29.34 10/13/2009 7:18:13 PM simms2k $25.00 $25.00 10/13/2009 8:28:48 PM LoanDMC $25.00 $25.00 10/13/2009 6:13:04 PM ryan516 $30.00 $30.00 10/13/2009 7:39:20 PM urbandweller $100.00 $100.00 10/13/2009 11:49:21 PM BAEVentures $50.00 $50.00 10/14/2009 7:01:34 AM Ray3486 $25.00 $25.00 10/14/2009 6:34:48 AM vineet $25.00 $25.00 10/14/2009 9:21:27 AM jybank $50.00 $50.00 10/14/2009 9:39:47 AM ShowMeLender $25.00 $25.00 10/14/2009 12:30:10 PM Johnab $55.00 $55.00 10/14/2009 11:44:48 AM medman $154.11 $154.11 10/14/2009 12:57:42 PM favorite-commerce $25.00 $25.00 10/14/2009 11:45:58 AM SanJoser $100.00 $100.00 10/14/2009 1:09:40 PM tryitout $60.48 $60.48 10/14/2009 11:52:40 AM erowis $100.00 $100.00 10/14/2009 2:35:08 PM TheLenderYouWantBiddingForYou $25.00 $25.00 10/14/2009 1:55:19 PM crafty $25.00 $25.00 10/14/2009 2:51:42 PM RkyMtnHi $100.00 $100.00 10/14/2009 2:03:25 PM balance-force $30.00 $30.00 10/14/2009 2:29:46 PM best-generosity-financier $25.00 $25.00 10/14/2009 4:01:41 PM Vans1975 $50.00 $50.00 10/14/2009 3:45:38 PM goofy15975 $25.00 $25.00 10/14/2009 3:10:31 PM well-mannered-income3 $25.00 $25.00 10/14/2009 3:54:17 PM 183 bids Borrower Payment Dependent Notes Series 427533 This series of Notes was issued and sold upon the funding of the borrower loan #39076, which corresponds to this series of Notes. The following information pertains to the borrower loan. Amount: $1,000.00 Prosper Rating: E Auction Duration: 14 days Term: 36 months Estimated loss: 14.0% Auction start date: Oct-09-2009 Auction end date: Oct-22-2009 Starting lender yield: 34.00% Starting borrower rate/APR: 35.00% / 39.15% Starting monthly payment: $45.24 Final lender yield: 34.00% Final borrower rate/APR: 35.00% / 39.15% Final monthly payment: $45.24 Auction yield range: 14.27% - 34.00% Estimated loss impact: 15.57% Lender servicing fee: 1.00% Estimated return: 18.43% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 6 First credit line: Oct-1977 Debt/Income ratio: Self-employed (DTI Not Calculated) Credit score: 640-660 (Sep-2009) Current / open credit lines: 9 / 4 Employment status: Self-employed Now delinquent: 3 Total credit lines: 21 Length of status: 1y 5m Amount delinquent: $7,671 Revolving credit balance: $522 Occupation: Sales - Commission Public records last 12m / 10y: 0/ 0 Bankcard utilization: 43% Stated income: $25,000-$49,999 Delinquencies in last 7y: 15 Homeownership: No Inquiries last 6m: 1 Screen name: xllana Borrower's state: California Borrower's group: BORROWERS - Free instant Listings - LARGEST GROUP Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Prosper Activity Loan history Payment history Credit score history Active / total loans: 0 / 2 On-time: 25 ( 71% ) 640-660 (Latest) Principal borrowed: $5,000.00 < mo. late: 6 ( 17% ) 680-700 (Mar-2008) 640-660 (Nov-2007) 700-720 (Mar-2007) Principal balance: $0.00 1+ mo. late: 4 ( 11% ) Total payments billed: 35 Description Need a little help Purpose of loan:To renew my insurance license and pay for continuing education so that I can sell medicare advantage insurance starting in Nov? My financial situation:I am currently working for Reviw Boost, and will also be doing medicare advantage supplements in Nov. which will increase my income tremendously.? I got out of the insurance business for awhile, but now I see that I need to get back in.? It provides a good, steady income and the flexibility to take care of my mother.? I?owe $300 a month for my car payment, and $80 a month for my cell phone and I owe on 1 credit card.??This last spring I paid off 2 loans that I had with Prosper and a loan a Navy Federal Credit Union and?2 credit cards.? Now I only have the car and 1 credit card so I am in a much better position, but need some extra cash to get my insurance license again (renew)?and be able to take a week off to complete my continuing education.? Everything on my credit report was there when I took out the other 2 loans, except a few late fees that I had because I thought I would have had the money to pay off everything in time, but it came in late.? Also, on my?Capital card I thought I had it paid off so I didn't look at the bill they sent, it turned out that I had a?renewal fee that I forgot about and didn't pay it so it came up as a late charge.? I paid it off and only use the one credit card now.?Monthly net income: $ 3000.00Monthly expenses: $ ??Housing: $ 700?????Insurance: $?110 for 4 months?????Car expenses: $ 305.00??Utilities: $ 150.??Phone, cable, internet: $ 125.00??Food, entertainment: $ ??Clothing, household expenses $ ??Credit cards and other loans: $ 100.00 which will?be paid off.??Other expenses: $ Information in the Description is not verified. Friends And Family Winning Bids This member has no winning bids from friends and family. Questions & Answers This borrower has not publicly answered any questions from lenders. Winning Bids Bidder Amount Bid Amount Winning Bid Date (PT) frugalinvestor20 $25.00 $25.00 10/9/2009 4:25:27 PM FTL $34.72 $34.72 10/19/2009 12:51:37 PM Tammy102800 $25.00 $25.00 10/20/2009 9:45:55 AM logan74k $79.21 $70.28 10/20/2009 6:04:57 PM new-truth-chuckler $25.00 $25.00 10/21/2009 6:32:13 PM building_community $25.00 $25.00 10/22/2009 8:34:19 AM Jasmel $200.00 $200.00 10/9/2009 10:38:03 PM P2InvestorSolutions $90.00 $90.00 10/14/2009 8:15:29 AM LittleHelp $25.00 $25.00 10/15/2009 3:05:37 PM enlightenment5 $25.00 $25.00 10/18/2009 11:42:37 PM Eloise62 $75.00 $75.00 10/19/2009 8:24:57 AM dman15 $25.00 $25.00 10/19/2009 10:51:41 AM oaktown23 $50.00 $50.00 10/20/2009 6:23:33 AM best-generosity-financier $75.00 $75.00 10/20/2009 3:56:24 PM tenacious-payout $25.00 $25.00 10/20/2009 8:07:02 PM zielojo $30.00 $30.00 10/20/2009 9:30:26 PM mrxtravis $25.00 $25.00 10/21/2009 10:27:30 PM Invest4kids $50.00 $50.00 10/22/2009 7:25:25 AM GatorBux $100.00 $100.00 10/22/2009 7:44:58 AM 19 bids Borrower Payment Dependent Notes Series 426081 This series of Notes was issued and sold upon the funding of the borrower loan #39073, which corresponds to this series of Notes. The following information pertains to the borrower loan. Amount: $2,200.00 Prosper Rating: C Auction Duration: 14 days Term: 36 months Estimated loss: 6.5% Auction start date: Sep-30-2009 Auction end date: Oct-14-2009 Starting lender yield: 20.06% Starting borrower rate/APR: 21.06% / 23.31% Starting monthly payment: $82.95 Final lender yield: 15.75% Final borrower rate/APR: 16.75% / 18.94% Final monthly payment: $78.16 Auction yield range: 8.27% - 20.06% Estimated loss impact: 6.86% Lender servicing fee: 1.00% Estimated return: 8.89% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 9 First credit line: Mar-1986 Debt/Income ratio: 35% Credit score: 640-660 (Sep-2009) Current / open credit lines: 16 / 7 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 31 Length of status: 5y 1m Amount delinquent: $0 Revolving credit balance: $18,154 Occupation: Professional Public records last 12m / 10y: 0/ 0 Bankcard utilization: 96% Stated income: $25,000-$49,999 Delinquencies in last 7y: 0 Homeownership: Yes Inquiries last 6m: 0 Screen name: appreciativesoul Borrower's state: Georgia Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Prosper Activity Loan history Payment history Credit score history Active / total loans: 1 / 1 On-time: 18 ( 100% ) 640-660 (Latest) Principal borrowed: $3,300.00 < mo. late: 0 ( 0% ) 620-640 (Mar-2008) Principal balance: $1,842.79 1+ mo. late: 0 ( 0% ) Total payments billed: 18 Description pay credit cards/raised rates Purpose of loan:My family needs a total of?$2200. This is to pay down 2 credit cards which now have increased their rates to over 25% and to help?with $1200 owed for?animal emergency services and $400 for anonther unexpected auto repair (old car radiator replacement) that happened in the same month.? I would rather pay?the?interest to?prosper lenders and pay down the 2 credit cards (plus finish paying on my unexpected bills)?than?pay the higher interest?to the big creditors.My financial situation:This is a low-risk loan for five reasons: 1) I have an excellent track record of making all of my 1st prosper loan payments due so far on time.? I appreciate Prosper so much that I will always make my Prosper loan payment a priority over any credit card payments.2) I have a rising credit score (mid-600s) with few?late payments; 3) I have?increased my family income by $500/month from a promotion I got last year.4) I take paying my debts back very seriously.? My high DTI (debt-to-income ratio) may make me appear to be an extravagant spender but the credit card debts are primarily from a previous unemployment gap, special medical expenses, and veterinary expenses for over a dozen animal rescues. 5) I have requested that all my credit card accounts be closed, they have not been used in over 10 months and I have reduced my total credit card debt by about $8,000 in the past year.My husband has been in his secure job for over nine years and I am now in a higher paying position. Our health situation is stable and the nonprofit organization I co-founded is able to cover most of the ongoing, regular rescue work costs that I used to pay for myself. However, I did decide to help with the costs of two animal emergences (life-or-death situations) that the organization did not have the funds for.? This created a new financial squeeze, especially because the animal emergency services came at the same time as?yet another unexpected auto repair on an old not-quite-a clunker auto (it missed qualifying by 1 mpg). The rate jumps on two of the credit cards have added to this difficult time.I would be eternally appreciative of anyone willing to help my family during this new financial squeeze. I'm making great progress on my overall debt and still? plan to be on the other side of ?prosper? some day.? Thank you for considering this loan request.? My husband and our furry kids will also be appreciative of any level of support you are able to provide.Monthly net income:?$3500 (husband & I combined)?Monthly expenses:??currently re-working my budget??Housing: $964/mo Information in the Description is not verified. Friends And Family Winning Bids This member has no winning bids from friends and family. Questions & Answers This borrower has not publicly answered any questions from lenders. Winning Bids Bidder Amount Bid Amount Winning Bid Date (PT) fortytwo $200.00 $200.00 10/4/2009 1:49:32 PM poetic-economy $25.00 $25.00 10/11/2009 5:52:22 PM fiscal_family $25.00 $25.00 10/12/2009 11:34:02 AM mrreynol $25.00 $25.00 10/12/2009 4:12:57 PM peb44 $25.20 $25.20 10/13/2009 5:55:59 PM Moe87 $25.00 $25.00 10/13/2009 4:34:30 PM shark1234 $25.00 $25.00 10/13/2009 8:06:17 PM medkoder $25.00 $25.00 10/13/2009 9:11:26 PM kendigme $25.00 $25.00 10/14/2009 2:40:36 AM Mindful7 $25.00 $25.00 10/14/2009 6:13:25 AM martymaniaman $50.00 $50.00 10/14/2009 5:53:14 AM realtormoises $25.00 $25.00 10/14/2009 7:14:56 AM maga $100.00 $100.00 10/14/2009 8:52:55 AM fireferd $100.00 $100.00 10/14/2009 11:47:13 AM 1LendingSource $28.02 $28.02 10/14/2009 11:49:00 AM whittlesey31 $40.00 $40.00 10/14/2009 12:22:22 PM redcarp77 $87.35 $87.35 10/14/2009 1:33:55 PM reflective-rupee $25.00 $25.00 10/14/2009 2:15:05 PM Leshan $100.00 $100.00 10/14/2009 2:09:18 PM icon7 $50.00 $50.00 10/14/2009 2:55:57 PM ratzlefrss $50.00 $50.00 10/14/2009 2:59:44 PM Kyileo $50.00 $50.00 10/14/2009 3:06:55 PM Vans1975 $50.00 $14.18 10/14/2009 3:44:43 PM jybank $25.00 $25.00 10/14/2009 4:05:48 PM Zipcut $50.00 $50.00 10/14/2009 3:49:23 PM msenginerd $49.84 $49.84 10/14/2009 3:55:38 PM Flying_Tilapia $25.00 $25.00 10/8/2009 6:38:20 PM Sol_Invictus $25.00 $25.00 10/10/2009 11:14:13 AM Chrishu $25.00 $25.00 10/12/2009 7:32:17 AM dudebrah $100.00 $100.00 10/12/2009 12:13:13 PM bid-wonder $25.00 $25.00 10/12/2009 5:54:34 PM Lking319 $25.41 $25.41 10/13/2009 9:27:33 AM JTHarris $50.00 $50.00 10/13/2009 10:11:21 AM bitano $50.00 $50.00 10/13/2009 10:50:52 AM Astyanax $25.00 $25.00 10/13/2009 6:31:51 PM Astyanax $25.00 $25.00 10/13/2009 6:31:29 PM dstolars $50.00 $50.00 10/14/2009 6:50:22 AM flwah $25.00 $25.00 10/14/2009 7:30:06 AM EEasyMoney $25.00 $25.00 10/14/2009 8:20:24 AM sorace $50.00 $50.00 10/14/2009 8:55:39 AM sunnysally $25.00 $25.00 10/14/2009 12:04:27 PM Clicktogetmoney $30.00 $30.00 10/14/2009 1:26:48 PM credit-coach118 $25.00 $25.00 10/14/2009 1:11:41 PM iocus $25.00 $25.00 10/14/2009 2:11:02 PM I_want_to_help_you $25.00 $25.00 10/14/2009 3:07:58 PM thegreatone $100.00 $100.00 10/14/2009 3:40:10 PM MoneyForNothing $25.00 $25.00 10/14/2009 2:58:36 PM well-mannered-income3 $25.00 $25.00 10/14/2009 3:51:44 PM best-generosity-financier $25.00 $25.00 10/14/2009 4:04:39 PM investment-cluster $25.00 $25.00 10/14/2009 3:44:18 PM wwwUniversal $25.00 $25.00 10/14/2009 3:56:35 PM ohmarkybaby $50.00 $50.00 10/14/2009 4:04:36 PM 52 bids Borrower Payment Dependent Notes Series 426193 This series of Notes was issued and sold upon the funding of the borrower loan #39069, which corresponds to this series of Notes. The following information pertains to the borrower loan. Amount: $3,000.00 Prosper Rating: A Auction Duration: 14 days Term: 36 months Estimated loss: 2.1% Auction start date: Sep-29-2009 Auction end date: Oct-13-2009 Starting lender yield: 10.49% Starting borrower rate/APR: 11.49% / 13.62% Starting monthly payment: $98.91 Final lender yield: 9.00% Final borrower rate/APR: 10.00% / 12.11% Final monthly payment: $96.80 Auction yield range: 4.27% - 10.49% Estimated loss impact: 2.12% Lender servicing fee: 1.00% Estimated return: 6.88% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 9 First credit line: Jun-1999 Debt/Income ratio: 17% Credit score: 720-740 (Sep-2009) Current / open credit lines: 14 / 11 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 24 Length of status: 3y 1m Amount delinquent: $0 Revolving credit balance: $3,882 Occupation: Teacher Public records last 12m / 10y: 0/ 0 Bankcard utilization: 12% Stated income: $25,000-$49,999 Delinquencies in last 7y: 2 Homeownership: No Inquiries last 6m: 0 Screen name: treasure-strawberry Borrower's state: Washington Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Credit card payoff and grad school Purpose of loan:This loan will be used to pay off a couple of credit cards so that I can begin graduate school.? My financial situation:I am a good candidate for this loan because I?am a responsible person. ?I am an elementary public school teacher and have been working at this school for almost four years. ?I joined the military at 18 to pay for my college.? After my enlistment I finished my teaching degree in three years and was employed immediately. ?I would like to consolidate my credit cards before I continue my education?to become a school media specialist (school librarian). Information in the Description is not verified. Friends And Family Winning Bids This member has no winning bids from friends and family. Questions & Answers Q: Can you briefly explain the 2 delinquencies that appear on your credit report? - Approved A: They are both when I moved across country back home after getting out of the military - a little over 5 years ago. I thought I had changed my address but I hadn't and I didn't realize that I was delinquent until the collections people found me. It was quite a surprise. I learned my lesson and now have online statements through email. (Oct-08-2009) 1 question & answer Information in Questions and Answers is not verified Winning Bids Bidder Amount Bid Amount Winning Bid Date (PT) Pickmar $25.00 $25.00 9/30/2009 12:06:41 PM ScottFinance $25.00 $25.00 9/30/2009 5:32:27 PM LoanDMC $25.00 $25.00 10/1/2009 5:51:18 PM PalmerTheEmbalmer $25.00 $25.00 10/4/2009 11:37:24 AM windpiano1962 $25.00 $25.00 10/6/2009 11:51:11 AM safe-commerce $25.00 $25.00 10/7/2009 11:47:30 AM ChristopherHS $25.00 $25.00 10/7/2009 8:58:25 PM mglanham $25.00 $25.00 10/8/2009 5:16:03 AM Manta_Rai $34.00 $34.00 10/10/2009 6:57:17 AM TBCapitol $50.00 $50.00 10/11/2009 11:01:46 AM jarf $37.08 $37.08 10/10/2009 4:16:12 PM tomjac2000 $25.00 $25.00 10/11/2009 7:48:41 PM orgy63 $50.00 $50.00 10/12/2009 7:48:35 AM Astyanax $25.00 $25.00 10/12/2009 3:10:44 PM lender124 $25.00 $25.00 10/12/2009 4:23:58 PM socal-lender $25.00 $25.00 10/12/2009 5:02:01 PM gjm6d $26.10 $26.10 10/12/2009 5:05:09 PM kulender $100.00 $100.00 10/12/2009 9:10:47 PM Hawkeyebank $25.00 $25.00 10/12/2009 5:54:16 PM techreseller $50.00 $50.00 10/13/2009 5:54:45 AM Bodyboard $25.00 $25.00 10/13/2009 1:59:10 AM GradEcon $35.44 $35.44 10/13/2009 3:12:25 AM hellasow $25.00 $25.00 10/13/2009 7:15:06 AM maga $50.00 $50.00 10/13/2009 10:57:59 AM erowis $50.00 $50.00 10/13/2009 11:44:25 AM Lender0307 $25.00 $25.00 10/13/2009 12:24:28 PM thegreatone $100.00 $100.00 10/13/2009 2:11:30 PM chuchutrain $25.00 $25.00 10/13/2009 2:51:02 PM simiray $25.00 $25.00 10/13/2009 4:04:04 PM Syzygy $25.00 $25.00 9/29/2009 4:18:48 PM payontime1 $50.00 $50.00 9/29/2009 7:12:43 PM loanman2007 $50.00 $50.00 9/30/2009 7:18:53 AM azali $25.00 $25.00 9/30/2009 9:21:50 PM credit-bada-bing $25.00 $25.00 10/1/2009 12:33:29 PM marwadi-62 $200.00 $200.00 10/1/2009 6:07:36 PM Gandalf0001 $25.00 $25.00 10/1/2009 6:57:27 PM the-profit-oracle $25.00 $25.00 10/2/2009 2:05:34 PM junes08 $50.00 $50.00 10/2/2009 10:24:49 PM Nethead $25.00 $25.00 10/3/2009 10:06:12 AM kaizersouse $100.00 $17.38 10/3/2009 12:45:27 PM buckyhead2000 $25.00 $25.00 10/3/2009 5:02:54 PM 265alan0 $25.00 $25.00 10/5/2009 5:04:07 PM springpanda $50.00 $50.00 10/5/2009 11:46:50 PM HealthAndSafety $50.00 $50.00 10/6/2009 4:17:46 PM jobani $50.00 $50.00 10/6/2009 10:19:36 PM jybank $25.00 $25.00 10/6/2009 8:28:28 PM mehlp2 $25.00 $25.00 10/7/2009 5:30:04 PM credit-coach118 $25.00 $25.00 10/8/2009 10:27:11 AM outofoffice $50.00 $50.00 10/8/2009 7:40:06 PM been_there $50.00 $50.00 10/8/2009 9:23:24 PM impartial-deal $50.00 $50.00 10/8/2009 7:51:19 PM NorthwestLoan1 $50.00 $50.00 10/9/2009 7:44:40 AM excellent-greenback $50.00 $50.00 10/9/2009 2:26:38 PM sgmm330 $25.00 $25.00 10/9/2009 9:32:17 PM CheapDolo22 $25.00 $25.00 10/10/2009 11:01:33 AM drkosh $25.00 $25.00 10/10/2009 11:15:34 AM katnmouse $25.00 $25.00 10/10/2009 2:40:06 PM Cherrypicker $50.00 $50.00 10/11/2009 6:14:25 PM G-Love $100.00 $100.00 10/12/2009 5:15:15 PM truth-candy $25.00 $25.00 10/12/2009 6:42:38 PM hope-lionheart1 $25.00 $25.00 10/12/2009 9:04:33 PM corndog4000 $75.00 $75.00 10/13/2009 12:30:38 AM Earn_money $25.00 $25.00 10/12/2009 9:49:46 PM kanakakm $200.00 $200.00 10/13/2009 5:30:22 AM oldman68 $25.00 $25.00 10/12/2009 11:02:56 PM cavalier2020 $25.00 $25.00 10/13/2009 9:34:14 AM intuitive-deal5 $50.00 $50.00 10/13/2009 7:55:19 AM dime-worker $25.00 $25.00 10/13/2009 11:04:41 AM catalystcf $25.00 $25.00 10/13/2009 11:01:59 AM dreamhope $25.00 $25.00 10/13/2009 1:27:38 PM ptclender $50.00 $50.00 10/13/2009 12:30:04 PM generous-deal6 $50.00 $50.00 10/13/2009 2:55:21 PM icon7 $25.00 $25.00 10/13/2009 2:48:20 PM wwwUniversal $25.00 $25.00 10/13/2009 4:02:09 PM 74 bids Borrower Payment Dependent Notes Series 427117 This series of Notes was issued and sold upon the funding of the borrower loan #39079, which corresponds to this series of Notes. The following information pertains to the borrower loan. Amount: $3,000.00 Prosper Rating: C Auction Duration: 14 days Term: 36 months Estimated loss: 6.5% Auction start date: Oct-06-2009 Auction end date: Oct-20-2009 Starting lender yield: 27.00% Starting borrower rate/APR: 28.00% / 30.35% Starting monthly payment: $124.09 Final lender yield: 27.00% Final borrower rate/APR: 28.00% / 30.35% Final monthly payment: $124.09 Auction yield range: 8.27% - 27.00% Estimated loss impact: 7.15% Lender servicing fee: 1.00% Estimated return: 19.85% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 9 First credit line: Apr-1984 Debt/Income ratio: 11% Credit score: 640-660 (Oct-2009) Current / open credit lines: 14 / 12 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 61 Length of status: 19y 10m Amount delinquent: $0 Revolving credit balance: $1,222 Occupation: Professional Public records last 12m / 10y: 1/ 1 Bankcard utilization: 2% Stated income: $50,000-$74,999 Delinquencies in last 7y: 10 Homeownership: Yes Inquiries last 6m: 2 Screen name: sophisticated-note Borrower's state: Illinois Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description paying taxes Purpose of loan:This loan will be used to? pay 3000.00 in property taxes for 2008 and pay off a 2000, loan ?My financial situation:I am a good candidate for this loan because?i need to build credit and i would absolutly be in good faithh with this loan??Monthly net income: $ 3400.00??after taxes?????Monthly expenses: $ ??Housing: $ 1256.00?????Insurance: $ 58.00?????Car expenses: $ 400.00??Utilities: $ 200.00??Phone, cable, internet: $
